DETAILED ACTION
This action is responsive to communications filed on July 25, 2022. 
Claims 1-20 are pending in the case. 
Claims 1 and 11 are independent claims.


ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1 and 11, the claimed invention is directed to a system and method for automatically labelling data using natural language processing. More specifically, the claimed invention of Claim 1 includes a plurality of pre-defined clusters, each cluster representing a grouping of natural language processing analysis results corresponding to a respective label of a set of pre-defined labels. Further, the claimed invention includes accessing at least a subset of unstructured data comprising, for each unique identifier, a set of respective unstructured data portions representing data entry by one or more individuals of a plurality of individuals providing data to the system, wherein the set of respective unstructured data portions is related to the data entry encompassing at least one day of a period spanning multiple days of completed and/or future data entry related to the unique identifier, and for each unstructured data portion of each unique identifier, applying natural language processing to a text component of the respective unstructured data portion to obtain a set of term counts of words and/or phrases identified in the text component. Further, the claimed invention includes applying at least one clustering algorithm to the set of term counts to determine a term cluster for the text component, identifying, for the respective term cluster, a term cluster of the plurality of predefined term clusters closest to the respective term cluster, and applying, to the respective unstructured data portion, a label of the set of predefined labels corresponding to the term cluster. Further, the claimed invention includes wherein each label of the at least a portion of the set of predefined labels relates to at least one of a type of content in the unstructured data portion, a type of action taken by the individual who provided the unstructured data portion, or a type of task to be performed in association with the unique identifier by one of the plurality of individuals providing data to the system on a same or future day of the multiple days, and applying comprises logically associating the label with the respective unstructured data portion, thereby converting the unstructured data portion to a structured data portion.
Relevant prior art of record includes Venkateshwaran et al., US Patent Application Publication no. US 2020/0394364 (“Venkateshwaran”). Venkateshwaran teaches various transformations can be performed on the claim documents text and annotations, such as, inter alia: stemming, join-word merging, stop-word filtering, synonym-extraction and filtering, bag of words conversion, etc. Para. 0062. Further, clustering, topic extraction and frequent pattern mining and combinations thereof can be used to extract features and rules, and cluster similar claims together. Para. 0064. Further, creating and summarizing claim sentence clusters for efficient semantic tagging of case files such as insurance claims data. Para. 0109. 
Venkateshwaran, alone or combined with other prior art of record, fails to teach or fairly suggest, a plurality of pre-defined clusters, each cluster representing a grouping of natural language processing analysis results corresponding to a respective label of a set of pre-defined labels, accessing at least a subset of unstructured data comprising, for each unique identifier, a set of respective unstructured data portions representing data entry by one or more individuals of a plurality of individuals providing data to the system, wherein the set of respective unstructured data portions is related to the data entry encompassing at least one day of a period spanning multiple days of completed and/or future data entry related to the unique identifier, and for each unstructured data portion of each unique identifier, applying natural language processing to a text component of the respective unstructured data portion to obtain a set of term counts of words and/or phrases identified in the text component, applying at least one clustering algorithm to the set of term counts to determine a term cluster for the text component, identifying, for the respective term cluster, a term cluster of the plurality of predefined term clusters closest to the respective term cluster, and applying, to the respective unstructured data portion, a label of the set of predefined labels corresponding to the term cluster, wherein each label of the at least a portion of the set of predefined labels relates to at least one of a type of content in the unstructured data portion, a type of action taken by the individual who provided the unstructured data portion, or a type of task to be performed in association with the unique identifier by one of the plurality of individuals providing data to the system on a same or future day of the multiple days, and applying comprises logically associating the label with the respective unstructured data portion, thereby converting the unstructured data portion to a structured data portion.
Accordingly, the recited subject matter of Claim 1 is allowable. Claim 11 is allowable for substantially similar reasons. 
Regarding claims 2-10 and 12-20, these claims depend from claim(s) 1 and 11 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Agarwal, Shivali, et al. "Automatic problem extraction and analysis from unstructured text in IT tickets." IBM Journal of Research and Development 61.1 (2017): 4-41; 
Paramesh, S. P., C. Ramya, and K. S. Shreedhara. "Classifying the unstructured IT service desk tickets using ensemble of classifiers." 2018 3rd International Conference on Computational Systems and Information Technology for Sustainable Solutions (CSITSS). IEEE, 2018;
Sharma et al., US Patent Application Publication no. US 2022/0019730 (“Sharma”).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176